DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,606,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
In regards to amendments (filed 9/27/2021), applicant’s arguments (filed 9/27/2021, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 102 rejection of Claims 1, 2, 11, and 21 have been previously withdrawn by examiner in the office action dated 10/12/2021.
Reasons for Allowance/Examiner’s Comments
Claims 1, 2, 4-11, 21, and 23-32 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a lens module comprising “wherein the clamp fitting portion comprises a first clamping portion provided on the lens barrel and a 
Specifically regarding the allowability of amended independent claim 23:  The prior art of record does not disclose or suggest a lens module comprising “wherein the clamp fitting portion comprises a first clamping portion provided on the first outer wall of the lens barrel and a second clamping portion provided on the second inner wall of the spacer”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 24-32 are allowable due to pendency on amended independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872